Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amended claim set and remarks filed on 04/06/2021 are acknowledged.
	Claims 1, 3-10, and 16 are amended.
 	Claims 19 and 20 are newly added.	
 	Claims 2 and 14 are cancelled.
 	Claims 1, 3-13 and 15-19 are pending.
Response to Amendments/Arguments
	After further consideration of the language of the amended claims of the instant invention, and in particular the arguments on pages 7-11 of the remarks regarding the La Francesca et al. (US 20170151049 A1) reference, examiner finds applicant's arguments persuasive in overcoming the rejections that relied on the La Francesca et al. (US 20170151049 A1) reference, which was also a supporting reference in the double patenting rejections, and therefore the double patenting rejections are withdrawn.
Information Disclosure Statement
	The information disclosure statements (IDS) filed on 8/17/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.	
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-13 and 15-19 are allowed in view of the updated search conducted, prosecution history, the amendments and remarks filed 4/6/2021, and in particular the arguments on pages 7-11 of the remarks regarding the deficiencies in the teachings and the lack of motivation when relying on the La Francesca et al. (US 20170151049 A1) reference for the rejection under 35 USC 103, which examiner finds persuasive in overcoming the rejections of record.
La Francesca et al. (US 20170151049 A1) (common assignee) is the closest prior art reference of record; however, an updated prior art search did not identify a prior art reference that discloses each of the limitations of the synthetic scaffold as claimed or each of the limitations of the method of regenerating tissue at a region of trauma defined in a tubular organ in the respiratory system of a subject as claimed. 
 Further, there is insufficient motivation to combine the prior art of record that was previously relied upon to teach or make obvious the each of the required limitations of the claimed invention.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-13 and 15-19 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615